Published Order
This matter has come before the Indiana Supreme Court on a petition to transfer jurisdiction, filed pursuant to Appellate Rules 56(B) and 57, following the issuance of a decision by the Court of Appeals. See Giles v. Anonymous Physician I, 13 N.E.3d 504 (Ind.Ct.App.2014). The Court has reviewed the decision of the Court of Appeals, and the submitted record on appeal, all briefs filed in the Court of Appeals, and all materials filed in connection with the request to transfer jurisdiction have been made available to the Court for review. The Court also has heard oral argument on the transfer petition. Each participating member has had the opportunity to voice that Justice’s views on the case in conference with the other Justices, and each participating member of the Court has voted on the petition.
Being duly advised, the Court DENIES the petition to transfer jurisdiction, and the Clerk is directed to certify the Court of Appeals decision as final.
RUSH, C.J., and RUCKER and MASSA, JJ., concur.
DAVID, J., dissents to the denial of transfer with separate opinion, in which DICKSON, J., joins.